DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement due to the phrase “the legumes were cooked at a temperature of at least 200C”.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention since the specification teaches at par. 0029 cooking temperatures “of less than 200C” and thus the specification and drawing are silent to “the legumes were cooked at a temperature of at least 200C”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 is rejected due to the phrase “all beans removed” since Independent claim 20 claims the group as legumes comprising different types including beans.  Thus it is unclear if the phrase “all beans removed” is with respect to the class of legumes including chickpeas, with respect to specifically only “beans” as claimed by claim 20 or with respect to something different altogether.
Claim 25 is rejected since Independent claim 20 is directed to a separated water, however claim 25 is directed to a combination of water and legumes and thus it is unclear if the claimed weight ratio is with respect to prior to separating, with respect to a quantity of water different from the separated water or something different altogether.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Gugger et al. (CA2981361).
Gugger teaches packaged aquafaba (par. 0066), comprising separated water in which legumes have been cooked (par. 0036, example 1 heat slurry to 180F, hold 30 minutes), where the legumes are chickpeas (par. 0020, par. 0024).
Gugger teaches a same legume and same water which the chickpea were cooked.  Though silent to a desired protein content or polysaccharide content applicants claim includes multiple different types of possible legumes and thus it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to teach a protein content and polysaccharide content which are legume specific because given the teaching of Gugger, directed to a same product to achieve a same non-dairy substitute for cooking, one of skill in the art wouldhave a reasonable expectation of success that through routine experimentation they would impart the claimed desired protein and polysaccharide content as a result of a same cooking in water which causes hydrating of the legume and causes legume components to leach out and into the processing water to achieve the same claimed aquafaba.
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to teach a protein content or polysaccharide content with respect to a same water separated from a same legume and hydrated to an extent which achieves a desired protein or polysaccharide content which is directly dependent on a same legume, because given the teaching of Gugger, on how the process parameters of water and hydrating of legumes are interrelated and that the amount of water added can vary based on the desired (par. 0031) to achieve a same desired aquafaba, one of skill in the art would have a reasonable expectation of success that through routine experimentation they would impart the claimed protein or polysaccharide content.  Further, the selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. Sinclair & Carrol Co. vInterchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07.  Such as in the instant case achieving aquafaba which provides emulsification properties as a result of a same water separated from the legume.
It is noted applicant has described the product with parameters which cannot be measured by the office for prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability purposes. As the claimed and prior art products are identical or substantially identical in composition and are produced by identical or substantially 
The liquid aquafaba having all the beans removed (example 1 filtration to remove solids).
Gugger teaches packaging and that it is known that chickpea in water are retort packaged and this it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a same retort packaging as is known in the art with respect to a same product for its art recognized purpose of packaging which has been treated for sterilization purposes thus increasing the shelf life of perishable food.

Claims 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Gugger et al. (CA2981361).
Alternatively with respect to the teachings of Gugger, Gugger teaches packaged aquafaba (par. 0084), comprising separated water in which legumes have been cooked (par. 0085), where the legumes are chickpeas (par. 0020, par. 0024).
Gugger teaches a same legume and same water defined as aquafaba.  Though silent to a desired protein content or polysaccharide content applicants claim includes multiple different types of possible legumes and thus it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to teach a protein content and polysaccharide content which are legume specific because given the teaching of Gugger, directed to a same product to achieve a same non-dairy substitute for cooking, one of skill in the art would have a reasonable expectation of success that through routine experimentation they would impart the claimed desired protein and polysaccharide content as a result of a same cooking in water which causes hydrating of the legume and causes legume components to leach out and into the processing water to achieve the same claimed aquafaba.
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to teach a protein content or polysaccharide content with respect to a same water separated from a same legume and hydrated to an extent which achieves a desired protein or polysaccharide content which is directly dependent on a same legume, because given the teaching of Gugger, on how the process parameters of water and hydrating of legumes are interrelated and that the amount of water added can vary based on the desired (par. 0031) to achieve a same desired aquafaba, one of skill in the art would have a reasonable expectation of success that through routine experimentation they would impart the claimed protein or polysaccharide content.  Further, the selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. Sinclair & Carrol Co. v
It is noted applicant has described the product with parameters which cannot be measured by the office for prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability purposes. As the claimed and prior art products are identical or substantially identical in composition and are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ430, 433 (CCPA 1977).
The liquid aquafaba having all the beans removed (par. 0085).
Gugger teaches the aquafaba packaging in a retort package (par. 0084)

Claims 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kubala Aquafaba; An egg and dairy substitute worth trying; (https://www.healthline.com/nutrition/aquafaba).
Kubala teaches packaged aquafaba (par. 0066), comprising separated water in which legumes have been cooked (pg. 2 par. 1 where separated water is taken with respect to water not absorbed by the legume), where the legumes are chickpeas (pg. 2 par. 1).
Kubala teaches a same legume and same water which the chickpea were cooked (pg. 2 par. 1).  Though silent to a desired protein content or polysaccharide content applicants claim includes multiple different types of possible legumes and thus it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to teach a protein content and polysaccharide content which are legume specific because given the teaching of Kubala, directed to a same product to achieve a same non-dairy substitute for cooking, since Kubala teaches the water comprising legume specific components which have leached out including protein and polysaccharides (pg. 2 par. 5) resulting in a known liquid (pg. 2 par. 6) one of skill in the art would have a reasonable expectation of success that through routine experimentation they would impart the claimed desired protein and polysaccharide content as a result of a same cooking in water which causes hydrating of the legume and causes legume components to leach out and into the processing water to achieve the same claimed aquafaba product.
In addition since Kubala teaches that though the product is known, nutritional data may be available in the future (pg. 3 par. 3).  It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to teach a protein content or polysaccharide content with respect to a same water separated from a same legume and hydrated to an extent which achieves a prima facie case of obviousness. Sinclair & Carrol Co. v Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07.  Such as in the instant case achieving aquafaba which provides emulsification properties as a result of a same water separated from the legume as taught.
It is noted applicant has described the product with parameters which cannot be measured by the office for prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability purposes. As the claimed and prior art products are identical or substantially identical in composition and are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ430, 433 (CCPA 1977).
The liquid aquafaba having all the beans removed (pg. 6).
Kubala teaches storing aquafaba so that it remains fresh (pg. 7 par. 5) and this it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a same retort packaging as is known in the art with respect to a same product for its art recognized purpose of packaging which has been treated for sterilization purposes thus increasing the shelf life of perishable food and providing storage as taught by Kubala.


Claims 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over the Official Aquafaba Website (http://www.aquafaba.com/)
Packaged aquafaba (pg. 3 par. 1), comprising separated water in which legumes have been cooked (pg. 3 par. 1), where the legumes are chickpeas (pg. 3 par. 1).
Official Aquafaba Website teaches a same legume and same water which the chickpea were cooked (pg. 2 par. 1).  Though silent to a desired protein content or polysaccharide content applicants claim includes multiple different types of possible legumes and thus it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to teach a protein content and polysaccharide content which are legume specific because given the teaching of Kubala, directed to a same product to achieve a same non-dairy substitute for cooking, since Kubala teaches the water comprising legume specific components which have leached out 
In addition since Official Aquafaba Website teaches that though the product is known, nutritional data may be available in the future (pg. 3 par. 3).  It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to teach a protein content or polysaccharide content with respect to a same water separated from a same legume and hydrated to an extent which achieves a desired protein or polysaccharide content which is directly dependent on a same legume, because given the teaching of Official Aquafaba Website on how the process parameters of water and hydrating of legumes are interrelated to achieve a same desired aquafaba one of skill in the art would have a reasonable expectation of success that through routine experimentation they would impart the claimed protein or polysaccharide content.  Further, the selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. Sinclair & Carrol Co. v Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07.  Such as in the instant case achieving aquafaba which provides emulsification properties as a result of a same water separated from the legume as taught.
It is noted applicant has described the product with parameters which cannot be measured by the office for prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability purposes. As the claimed and prior art products are identical or substantially identical in composition and are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ430, 433 (CCPA 1977).
The liquid aquafaba having all the beans removed (pg. 3)
Official Aquafaba Website teaches storing aquafaba so that it remains fresh (pg. 7 par. 5) and this it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a same retort packaging as is known in the art with respect to a same product for its art recognized purpose of packaging which has been treated for sterilization purposes thus increasing the shelf life of perishable food and providing storage as taught.


Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Kubala Aquafaba; An egg and dairy substitute worth trying; (https://www.healthline.com/nutrition/aquafaba) in view of Libby (1548796).
Kubala teaches aquafaba which is a canned liquid comprising beans and thus one of ordinary skill in the art at the time the invention was filed would have been motivated to look to the art of typical canning and processing techniques of beans.
Libby teaches preparation of canned beans and more specifically a cooking step of at least 200C prior to canning (pg. 2 lines 34-35).  Thus since aquafaba is liquid which the beans are canned in as taught by Kubala and thus since the method cooking step of the bean is merely a processing step typical of beans prior to canning as taught by Libby.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach known cooking temperatures of legumes prior to canning for its art recognized purpose of cooking the bean such that the skin surface is more readily permeable to cooking juices as taught by Libby (pg. 1 lines 77-79) and providing a preparation of the legumes specific to canning (pg. 1 lines 30-34).


Claims 25-27 and 29 rejected under 35 U.S.C. 103 as being unpatentable over Kubala Aquafaba; An egg and dairy substitute worth trying; (https://www.healthline.com/nutrition/aquafaba) in view of Rockland et al. (45159351).
Kubala teaches aquafaba which is a canned liquid comprising beans and thus one of ordinary skill in the art at the time the invention was filed would have been motivated to look to the art of typical canning and processing techniques of beans.
Rockland teaches canning of beans including chickpeas (col. 3 lines 42).  Rockland teaches blanching the bean prior to cooking (col. 3 lines 56-57), the legumes are cooked by pressure cooking at a pressure of 100-6000 millibar (col. 3 lines 22-23) such that the legumes were retorted after pressure cooking (col. 3 line 24) and that the legume together with a marinating liquid canned in definite proportions (col. 2 lines 67-68 col. 3 lines 1-5).
Thus since aquafaba is liquid which the beans are canned in as taught by Kubala and thus since the method cooking step of the bean is merely a processing step typical of beans prior to canning as taught by Rockland.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach blanching prior to cooking as notoriously known in the art for its art recognized purpose of enzyme denaturation prior to storage thus achieving the art recognized advantage of minimizing loss or product quality during storage such as in the instant case canning.

Since aquafaba is liquid which the beans are canned in as taught by Kubala and since the weight ratio of legume to water being provided is variable but can be provided in define proportions as taught by Rockland (col. 2 lines 67-68 col. 3 lines 1-5).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a ratio of legume to water of 10%-50% since the ratio is large enough that it lacks criticality and thus providing a desired proportion of legume to water during as taught by Rockland for its art recognized purpose of providing canned legumes in a liquid.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571)270-34753475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/Primary Examiner, Art Unit 1792